                                 Case 1:20-cv-00130-KBJ Document 2 Filed 01/16/20 Page 1 of 2
                                                                   CIVIL COVER SHEET
JS-44 (Rev. 6/17 DCl
  I. (a) PLAINTIFFS                                                                   DEFENDANTS
 AARON CANTU AND ALEXEI WOOD                                                          DISTRICT OF COLUMBIA AND CHIEF PETER NEWSHAM
                                                                                      c/o Office of the Attorney General 441 4th Street NW
                                                                                      Washington, D.C. 20001

 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF                             _         COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT                                                 _
                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                             NOTE IN I.AND CONDEMNATION CASES. USE TIIE I.OCATION OF Tl IE TRACT OF LAND INVOI. Vl:D

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                             ATTORNEYS (IF KNOWN)

 David L. Scher
 HOYER LAW GROUP, PLLC
 1300 I Street, N.W., Suite 400E
 Washington, DC 20005        Tel: (202) 975-4994

  II. BASIS OF JURISDICTION                                              Ill. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN X IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                        PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                                PTF     OFT                             PTF                                            OFT
 0      I U.S. Government
          Plaintiff
                                 0    3 Federal Question
                                       (U.S. Government Not a Party)     Citizen of this State         o, o,                 Incorporated or Principal Place           04          04
                                                                                                                             of Business in This State

 0     2 U.S. Government
         Defendant
                                 0    4 Diversity
                                        (Indicate Citizenship of
                                                                         Citizen of Another State      02          02        Incorporated and Principal Place
                                                                                                                             of Business in Another State
                                                                                                                                                                       Os          os
                                        Parties in item Ill)             Citizen or Subject of a
                                                                         Foreign Country
                                                                                                       03          03        Foreign Nation                            06          06
                                                 IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 0     A. Antitrust         0 B. Personal Injury!                             0      C. Administrative Agency                             0      D.     Temporary Restraining
                                        Malpractice                                       Review                                                       Order/Preliminary
  0 410 Antitrust                                                                                                                                      Injunction
                                0 310 Airplane                                 0 ISi Medicare Act
                                0 315 Airplane Product Liability                                                                          Any nature of suit from any category
                                0 320 Assault, Libel & Slander                 Social Security
                                                                                                                                          may be selected for this category of
                                                                               0 861 HIA (1395ft)
                                0 330 Federal Employers Liability                                                                         case assignment.
                                                                               0 862 Black Lung (923)
                                0340 Marine
                                                                               0 863 DIWC/DIWW (40S(g))                                   *(If Antitrust, then A governs)*
                                0 345 Marine Product Liability
                                                                               0 864 SSID Title XVI
                                0 350 Motor Vehicle
                                                                               0 865 RSI (40S(g))
                                0 355 Motor Vehicle Product Liability
                                                                               Other Statutes
                                0 360 Other Personal Injury
                                                                               0 891 Agricultural Acts
                                0 362 Medical Malpractice
                                                                               0 893 Environmental Matters
                                0 365 Product Liability
                                                                               0 890 Other Statutory Actions (If
                                0 367 Health Care/Pharmaceutical
                                                                                         Administrative Agency is
                                        Personal Injury Product Liability
                                                                                         Involved)
                                0 368 Asbestos Product Liability


 0 E. General Civil (Other)                                        OR               0      F. Pro Se General Civil
  Real Property                             Bankruptcy                                     Federal Tax Suits                               0 462 Naturalization
  0210 Land Condemnation                    0 422 Appeal 27 USC 158                        O 870 Taxes (US plaintiff or                                Application
  0 220 Foreclosure                         0 423 Withdrawal 28 USC 157                              defendant)                            0 465 Other Immigration
  0 230 Rent, Lease & Ejectment                                                            0 871 IRS-Third Party 26 USC                                Actions
  0 240 Torts to Land                       Prisoner Petitions                                   7609                                      0 470 Racketeer Influenced
  0 245 Tort Product Liability              0 535 Death Penalty                                                                                  & Corrupt Organization
                                            0 540 Mandamus & Other                         Forfeiture/Penalty
  0 290 All Other Real Property                                                                                                            0 480 Consumer Credit
                                            0 550 Civil Rights                             0 625 Drug Related Seizure of
                                                                                                                                           0 490 Cable/Satellite TV
                                            0 555 Prison Conditions                                   Property 21 USC 881
  Personal Property                                                                                                                        0 850 Securities/Commodities/
  0370 Other Fraud                          0 560 Civil Detainee - Conditions              0 690 Other
                                                                                                                                                       Exchange
  0371 Truth in Lending                               of Confinement
                                                                                           Other Statutes                                  0 896 Arbitration
  0 380 Other Personal Property                                                                                                            0 899 Administrative Procedure
                                                                                           0 37? False Claims Act
            Damage                          Pronerrv Ri!.!hts
                                                                                           0 376 Qui Tam (31 USC                                       Act/Review or Appeal of
  0 385 Property Damage                         820 Copyrights
                                                                                                   3729(a))                                            Agency Decision
            Product Liability               0 830 Patent
                                                                                           0 400 State Reapportionment                     0 950 Constitutionality of State
                                            0 835 Patent- Abbreviated New
                                                                                           0 430 Banks & Banking                                 Statutes
                                                      Drug Application
                                                                                           0 450 Commerce/ICC                              0 890 Other Statutory Actions
                                            0 840 Trademark
                                                                                                      Rates/etc.                                       (if not administrative agency
                                                                                           0 460 Deportation                                           review or Privacy AcO
                                Case 1:20-cv-00130-KBJ Document 2 Filed 01/16/20 Page 2 of 2

 0 G. Habeas Corpus/                           0      H. Employment                            0     I. FOiA/Privacy Act                        0 J.        Student loan
            2255                                      Discrimination

 D 530 Habeas Corpus - General                 CR] 442 Civil Rights - Employment                D 895 Freedom of Information Act                 D 152 Recovery of Defaulted
 D 510 Motion/Vacate Sentence                              (criteria: race, gender/sex,         D 890 Other Statutory Actions                               Student Loan
                                                                                                             (if Privacy Act)
 D 463 l-labeas Corpus - Alien                             national origin,                                                                                 (excluding veterans)
           Detainee                                        discrimination, disability, age,
                                                           religion, retaliation)

                                               *(If prose, select this deck)*                   *(If prose, select this deck)*

 0     K. labor/ERJSA                          0      L.    Other Civil Rights                 0     M. Contract                                0 N.     Three-Judge
                (non-employment)                            (non-employment)                                                                          Court
                                                                                                D 110 Insurance
 D 710 Fair Labor Standards Act                 D 441 Voting (if not Voting Rights              D 120 Marine                                    D 441 Civil Rights- Voting
 D 720 Labor/Mgmt. Relations                               Act)                                 D 130 Miller Act                                            (if Voting Rights Act)
 D 740 Labor Railway Act                        D 443      I-lousing/Accommodations             D 140 Negotiable Instrument
 D 751 Family and Medical                       D 440      Other Civil Rights                   D I SO Recovery of Overpayment
           Leave Act                            D 445      Americans w/Disabilities -                      & Enforcement of
 D 790 Other Labor Litigation                              Employment                                      Judgment
 D 791 Empl. Ret. Inc. Security Act             D 446      Americans w/Disabilities -           D     I 53 Recovery of Overpayment
                                                           Other                                           of Veteran's Benefits
                                                D 448      Education                            D     160 Stockholder's Suits
                                                                                                D     190 Other Contracts
                                                                                                D     I 9S Contract Product Liability
                                                                                                D     196 Franchise


 V.ORIGIN

 0   I Original       0   2 Removed      0   3 Remanded          0 4 Reinstated Q       S Transferred         0    6 Multi-district    0   7 Appeal to         0   8 Multi-district
     Proceeding             from State       from Appellate         or Reopened         from another               Litigation              District Judge          Litigation -
                            Court            Court                                      district (specify)                                 from Mag.               Direct File
                                                                                                                                           Judge

 VI. CAUSE OF ACTION (CITE Tl-IE U.S. CIVIL STATUTE UNDER WI-IICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
  Violations of the United States constitution.

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS             DEMAND$ 9-100'1 ooO,oo                              Check YES only if demanded in complaint
                                             ACTION UNDER FR CP 23                                                                    YES[][]          NOC]
      COMPLAINT                                                                       JURY DEMAND:


 VIII. RELATED CASE(S)
       IF ANY
                                             (See instruction)
                                                                                  YES    D               00  NO                       If yes, please complete related case form


 DATE:          I-    l/i----J,.OJ-0            I   SIGNATURE OF ATTORNEY OF RECORD                     ~ L/ L.
                                                                                                                   .J
                                                                                                                        /
                                                                                                                                _

                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                                    Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk ofCourt for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.          COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County or residence Use 1100 I to indicate plaintiff if resident
                       of Washington, DC, 88888 if plaintiff is resident or United States but not Washington, DC, and 99999 if plaintiff is outside the United States

           III.        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed onlv if diversity of citizenship was selected as the Basis of Jurisdiction
                       under Section IL

           IV.         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                       represents the 12!:im.fily cause of action found in your complaint. You may select only one category. You must also select one corresponding
                       nature of suit found under the category of the case.

           VI.         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.       RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                       the Clerk's Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
